IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                      NOS. PD–1366-08, 1367-08, 1368-08, 1369-08



                                 THE STATE OF TEXAS

                                              v.

                 JOSEPH VOTTA, A/K/A JOSEPH VITAL,1 Appellee

            ON STATE’S PETITION FOR DISCRETIONARY REVIEW
                   FROM THE 13TH COURT OF APPEALS
                           JACKSON COUNTY

              MEYERS, J., delivered the opinion for a unanimous Court.

                                       OPINION

       Appellee, Joseph Votta, was charged with two counts of possession and two

counts of bail jumping and failure to appear. Because he was incarcerated in a federal

facility while these charges were pending, he sought a speedy disposition under the

Interstate Agreement on Detainers Act (IADA). When the State failed to bring Appellee



       1
        The State’s petition for discretionary review styled Appellee as JOSEPH VITAL, A/K/A
JOSEPH VOTTA. In order to be consistent with the court of appeals and clarify the title of the
case, we will proceed under the name JOSEPH VOTTA, A/K/A JOSEPH VITAL.
                                                                                 Votta–Page 2

to trial within the 180-day limitation period set out in the IADA, the charges against him

were dismissed with prejudice. The State appealed the dismissal, and the court of appeals

affirmed the decision of the trial court. State v. Votta, A/K/A Joseph Vital, 267 S.W.3d
197 (Tex.App.-Corpus Christi 2008). The State filed a petition for discretionary review

raising seven grounds for review. We reverse the court of appeals.

Facts

        Appellee was arrested in Jackson County and charged with possession of cocaine

and possession of heroin. He told the police his name was Joseph Vital, and this is the

name under which he was indicted. He posted bond, but later failed to appear for the

charges. As a result, he was also indicted, under the name Joseph Vital, for two counts of

bail jumping and failure to appear.

        While these charges were pending, Appellee was convicted of a federal crime and

incarcerated in the federal correctional facility in Minersville, Pennsylvania, under his

real name, Joseph Votta. The Jackson County Sheriff’s Department located Appellee and

sent a letter asking the institution to place detainers on him. The letter identified Appellee

as “Votta, Joseph, aka Vital, Joseph” and listed the warrants as “Possession of a

Controlled Substance in Penalty Group 1, to-wit cocaine (Bond Forfeiture) and

Possession of a Controlled substance in penalty group 1, to-wit Heroin (Bond

Forfeiture).” The only cause numbers listed were for the possession charges.

        The Inmate Systems Manager at the federal correctional facility received the
                                                                                      Votta–Page 3

detainers from the Jackson County Sheriff’s Department and replied with a detainer

action letter informing the Jackson County Sheriff’s Department that the detainer had

been filed for both possession charges against Joseph Votta, alias Joseph Vital. This

letter was dated July 19, 2005, and did not mention bond forfeiture or bail jumping and

failure to appear.

       On July 28, 2005, Appellee requested final disposition of the detainer pursuant to

the IADA. The Inmate Systems Manager at the Minersville federal penitentiary sent, by

certified mail, a letter to the Jackson County District Attorney’s Office, with a notation on

the bottom: “CC: Clerk of Court.” The certified-mail return-receipt cards were sent to the

District Attorney and to “Jackson County, Clerk of Court.” In the letter, Appellee was

identified as Joseph Votta, and only the possession counts were listed with no cause

numbers included. The letter was received by the district attorney’s office and the

Jackson County clerk’s office on August 4, 2005 2 . However, the district clerk’s office,

where Appellee’s charges were pending, did not receive the request. The Inmate Systems

Manager sent a letter on November 7, 2005, reminding the district attorney that 90 days

had passed since the receipt of Appellee’s request for disposition of untried charges under

the IADA, and that an individual must be brought to trial within 180 days from the date of

receipt of this paperwork. On February 7, 2006, the Inmate Systems Manager sent


       2
          The court of appeals says that the letter was received on August 9th, however that is
actually the date that Minersville received the return receipts that were signed for by the Jackson
County clerk and the district attorney’s office on August 4th.
                                                                                 Votta–Page 4

another letter to the district attorney to inform him that 180 days had elapsed since

Appellee’s request and that the detainers had expired. Both letters referred to Appellee

only as Joseph Votta and did not include cause numbers.

       On October 16, 2006, Appellee filed a motion with the Jackson County District

Court to dismiss all four counts for failure to comply with the 180-day deadline mandated

by the IADA. Both names, Joseph Vital and Joseph Votta were listed within the motion

and copies of the IADA paperwork that had been previously sent to the county clerk’s

office were attached as exhibits. The district attorney was not provided a copy of the

motion.

       After a hearing, the trial court dismissed the indictments in all four of the pending

causes with prejudice on August 30, 2007. The State filed a motion for reconsideration,

a motion requesting that the court enter findings of facts and conclusions of law, and

requested a hearing on its motions. Although a hearing was scheduled for September 13,

2007, the trial court cancelled the hearing. In response, the State filed a second motion

for the trial court to enter findings of fact and conclusions of law. When no findings of

fact and conclusions of law were entered, the State filed a reminder of the court’s

obligation to file findings of fact and conclusions of law. The trial court entered its final

order dismissing all charges on October 2, 2007. The State subsequently filed a notice of

past-due findings of fact and conclusions of law pursuant to Rule 297 of the Texas Rules

of Civil procedure, but no findings of fact or conclusions of law were ever entered.
                                                                                     Votta–Page 5

Court of Appeals

       The State appealed the trial court’s order dismissing the indictments. Votta, A/K/A

Joseph Vital, 267 S.W.3d 197. The State argued that Appellee failed to comply with

IADA’s requirement that he deliver his request to the appropriate court. The court of

appeals disagreed, stating that Appellee showed that both the trial court and the Jackson

County District Attorney had his request on file for more than 180 days prior to the

hearing on the motion to dismiss. Id. at 202.3 The State also argued that Appellee failed

to provide sufficient notice to the trial court because his request for disposition was filed

under his real name, “Joseph Votta,” and not the alias he used when he was arrested,

“Joseph Vital.” The court of appeals again disagreed, noting that the correspondence

between the state and the prison contained both Appellee’s real name and the alias he had

used, thus the state was aware of who was submitting the speedy-disposition request. Id.

       The State claimed that the trial court erred in dismissing the charges for bail

jumping and failure to appear because no detainer was filed related to those indictments.

However, the Court of Appeals determined that by listing “Bond Forfeiture” when it

identified Appellee’s possession charges,4 the State “clearly shows its intent to prosecute



       3
        The court of appeals noted that a copy of Appellee’s IADA paperwork was attached to
the motion to dismiss that was filed with the District Clerk’s office on October 16, 2006, and the
hearing was not until 318 days later, on August 30, 2007.
       4
        The State identified the pending charges as “Possession of a Controlled Substance in
Penalty Group 1, to wit, cocaine (Bond Forfeiture) and Possession of a Controlled Substance in
Penalty Group 1, to wit, heroin (Bond Forfeiture)”
                                                                                  Votta–Page 6

appellee on the pending bail jumping and failure to appear indictments.” Id. at 203.

       Citing our holding in Cullen v. State, 195 S.W.3d 696 (Tex. Crim. App. 2006), the

State claimed that the trial court erred in failing to enter findings of fact and conclusions

of law. The court of appeals concluded that because the trial court’s determination did

not require credibility determinations, but rather relied only on a facial review of the

documents provided by the prisoner, Cullen did not apply in this case. Additionally, the

trial court’s failure to enter findings did not require the court of appeals to make any

assumptions about the facts of the case or about the reasons for the trial court’s decision.

Therefore, the State was not prevented from presenting the appeal. The court of appeals

affirmed the judgment of the trial court and held that the trial court did not err in failing to

file findings of fact. The State’s motion for rehearing was denied. Votta, 267 S.W.3d at

204.

       The State filed a petition for discretionary review, which we granted to consider

the following grounds for review:

       1) Did the Court of Appeals err in refusing to require the trial court to enter
       findings of fact and conclusions of law?


       2) Did the Court of Appeals err in concluding that respondent made a proper
       request for final disposition of charges, as required by Art. 51.14, V.A.C.C.P. to
       both the prosecuting officer and the appropriate court as is required to invoke the
       jurisdiction of that act and authorize the trial court to dismiss pending indictments?


       3) Did the Court of Appeal err in concluding that Respondent’s request for final
       disposition of charges under a name other than the name under which he is charged
                                                                                       Votta–Page 7

       is sufficient to give the prosecutor notice of Respondent’s request?


       4) Did the Court of Appeals err in concluding that a motion filed by Respondent
       seeking dismissal of charges constituted compliance under article 51.14,
       V.A.C.C.P. as a request to be returned to the State of Texas for final disposition of
       pending charges?


       5) Did the Court of Appeals err in concluding that the trial court had authority to
       dismiss Cause Nos. 97-2-5827 and 97-2-5828 (for bailing jumping and failure to
       appear) under the requirement of article 51.14 that only causes which were subject
       to detainers could be dismissed?


       6) Did the Court of Appeals err in concluding that detainers were filed against
       Respondent in Cause Nos. 97-2-5827 and 97-2-5828 (for bailing jumping and
       failure to appear indictments)?


       7) Did the Court of Appeals err in concluding that reference to “bond forfeiture”
       constituted placing a detainer on Respondent under art. 51.14, V.A.C.C.P.?


The Interstate Agreement on Detainers Act

       In Code of Criminal Procedure Article 51.14, Texas adopts The Interstate

Agreement on Detainers Act, which outlines the cooperative procedure between the states

to be used when one state is seeking to try a prisoner who is currently imprisoned in a

penal or correctional institution of another state. The state with an untried indictment,

information, or complaint against the prisoner files a detainer with the institution in the

state that is holding the prisoner.5 The prison is required to promptly inform the prisoner


       5
        A detainer is a request by a criminal justice agency that is filed with the institution in
which a prisoner is incarcerated, asking that the prisoner be held for the agency, or that the
agency be advised when the prisoner’s release is imminent. Fex v. Michigan, 507 U.S. 43, 44
                                                                                       Votta–Page 8

that a detainer has been filed against him and that he has the right to request final

disposition of the charges. T EX. C ODE C RIM. P ROC. A NN. art. 51.14 Art. III (c). The

prisoner may then request final disposition by giving written notice to the warden, who

forwards the request, along with a certificate containing information about the prisoner’s

current confinement, to the prosecuting officer and the appropriate court of the

prosecuting officer’s jurisdiction.6 Under Article III(a), the prisoner must then be brought

to trial in the receiving state within 180 days from the date on which the prosecuting

officer and the appropriate court receive this written request for a final disposition, unless

a continuance is granted under the IADA. T EX. C ODE C RIM. P ROC. A NN. art. 51.14, art.

III(a) (Vernon 2006). If the prisoner is not brought to trial within 180 days, the trial court

must dismiss the indictment with prejudice. T EX. C ODE C RIM. P ROC. A NN. art. 51.14, art.

III(d) (Vernon 2006).

Grounds 1, 2, and 3

          In its first ground for review, the State argues that the court of appeals erred in

failing to require the trial court to enter findings of fact and conclusions of law. Under

similar circumstances, the State in State v. Cullen, 195 S.W.3d 696 (Tex. Crim. App.




(2003).
          6
         Under Texas Code of Criminal Procedure article 51.14, articles III(a) and (b) of the
IADA specify that the request and certificate must be sent by the warden, commissioner of
corrections, or other official having custody of the prisoner, to the prosecuting official and the
appropriate court by registered or certified mail, return receipt requested.
                                                                                    Votta–Page 9

2006), requested that findings of fact and conclusions of law be entered into the record,

but the trial court refused. We stated, “The refusal of trial courts to enter findings of fact

when timely requested by the State leaves appellate courts with nothing to review except

a one-word ruling and forces the courts of appeals to make assumptions about the trial

court’s ruling. The ruling could be based on a mistake of law, on the trial court’s

disbelief of the testimony presented, or even on a clerical error.” 7 Id. at 698.

       The court of appeals held that Cullen does not apply in this situation because

looking at the face of the documents to determine compliance with the IADA did not

require an examination of the credibility of the witnesses, so it was not necessary for the

trial court to enter findings of fact and conclusions of law.

       We agree that in some cases involving the IADA, a court may determine whether

the prisoner complied with the requirements of the IADA and whether the 180-day period

was exceeded by simply examining the date the prisoner’s request for disposition was

received, the date of the prisoner’s motion to dismiss, and the date of the trial or hearing

for those charges. However, this case did not involve merely an examination of

paperwork to determine whether the requirements of the IADA were met. Credibility was

an issue at the hearing because four witnesses testified to different versions of the facts of

the case.



       7
        We acknowledge that the case before us relates to a hearing on a motion to dismiss rather
than a suppression hearing, however the reasoning from Cullen is still applicable.
                                                                                 Votta–Page 10

       First, the trial court had to determine whether the appropriate court received the

request for final disposition of the charges. The district clerk testified that she did not

have the request on file and did not remember receiving it except when it was attached as

an exhibit to the motion to dismiss. The deputy county clerk, who actually received the

document, testified that she could not recall getting any mail that was sent to the district

attorney and that she did not know what happened with the paperwork once it left her

office. But, she noted that paperwork sent to the wrong office would normally be

redirected to the correct recipient. The county clerk also testified, but said that he could

only speculate that the documents may have been given to the district clerk if they were

received by the county clerk’s office. Most importantly, the trial judge specifically stated

at the hearing that he was not making a finding that a letter addressed to the district

attorney would have gone to the district clerk because it said “CC clerk of court” on the

bottom. And, the defense stipulated at the hearing that the request for final disposition of

the charges was not delivered to the district court. Thus, from the record, it appears that

the documents were not received by the required parties.

       Whether Appellee’s request for disposition provided proper notice was also a

contested issue. At the hearing, the district attorney raised the issue that Appellee’s alias,

Vital–which is the name under which the charges against him were filed–was not listed

on the request for disposition that was sent to the district attorney. Appellee testified that

he often used aliases to get out on bail and admitted that he did not include his alias on
                                                                                Votta–Page 11

the IADA paperwork. However, the court of appeals concluded that, because the sheriff

listed Appellee’s alias on the detainer sent to the prison, the State knew Appellee’s actual

name and alias. The court of appeals also determined that Appellee did not use

obstructionist tactics, such as altered names, to circumvent the IADA and avoid

prosecution. We are unsure how the court of appeals ascertained this without findings of

fact by the trial court based on the observation of the credibility and demeanor of the

witness.

       Finally, Appellee testified that detainers had been filed against him for only the

two possession charges. The court of appeals, however, held that detainers had also been

placed on Appellee for his two bail jumping and failure to appear charges based on the

“bond forfeiture” notation on the detainer letter.

       The reasoning of the court of appeals would mean that the trial court believed

Appellee’s testimony that the State knew his alias, and that he filed his IADA paperwork

in the proper court, but that the trial court did not believe him that detainers were filed

against him for only the possession charges.

       The court of appeals erred in failing to require the trial court to enter findings of

fact and conclusions of law. Without such findings from the trial court, the court of

appeals could not determine whether Appellee’s request for disposition of the charges

was properly received by both the prosecuting officer and the appropriate court, or

whether the IADA paperwork provided sufficient notice although it listed a name
                                                                               Votta–Page 12

different from that under which Appellee was charged.

Ground 4

       The petitioner in Fex v. Michigan, 507 U.S. 43 (1993), argued that the 180-day

period in the IADA begins when the prisoner gives his request for final disposition to

prison officials. The Supreme Court disagreed, reasoning that, since Article III(b)

requires the warden to forward the prisoner’s request and accompanying documents by

registered or certified mail, return receipt requested, the IADA “provides for documentary

evidence of the date on which the request is delivered to the officials of the receiving

State, but requires no record of the date on which it is transmitted to the warden.” Id. at

51. Thus, the Supreme Court held that “the 180-day time period in Article III(a) of the

IAD does not commence until the prisoner’s request for final disposition of the charges

against him has actually been delivered to the court and prosecuting officer of the

jurisdiction that lodged the detainer against him.” Id. at 52.

       Here, the court of appeals determined that the district clerk properly received

Appellee’s request for disposition when he filed a motion to dismiss and included copies

of his IADA paperwork attached as exhibits. Consequently, both the prosecutor and the

court had Appellee’s request for more than 180 days prior to the hearing on the motion to

dismiss, which was not until 318 days after the district court received these documents.

The court of appeals relied on United States v. Daily, 488 F.3d 796, 797-98, 801 (8 th Cir.

2007), which said that the defendant had not complied with IADA notice requirements
                                                                                Votta–Page 13

prior to the filing of his motion to dismiss. Before Daily filed a motion to dismiss, his

written notice of a request for dismissal had been received only by the warden, who had

not sent it to the court and prosecuting officer. The hearing was held more than 180 days

from the date he gave his request to the warden, but within 180 days of the date the

proper courts received his motion to dismiss. Daily argued that the 180-day period should

begin when the request for disposition is given to the warden, but the court disagreed and

held that since the hearing was within 180 days of the motion to dismiss, which was the

first time the prosecutor and trial court knew of the request, the hearing was held within

time allowed under IADA.

       While Daily determined that the hearing in that case was properly held within the

180-day period allotted by the IADA, it did not say that a motion to dismiss constitutes

proper notice of a request for disposition in all situations. The State points out that a

motion to dismiss is clearly not a request to waive extradition and stand trial, which is the

purpose of the IADA. Therefore, it makes no sense to say that a motion to dismiss

charges constitutes proper notice of a desire to stand trial. We agree. Appellee’s motion

to dismiss the charges was not proper notice to the district court of his request for

disposition. The court of appeals erred in holding that the district court received

Appellee’s request for disposition.


Grounds 5, 6, 7--Bail Jumping and Failure to Appear

       The State argues that the court of appeals erred in concluding that the reference to
                                                                               Votta–Page 14

bond forfeiture on the detainers for the possession charges constituted a detainer for bail

jumping. And, since no detainers were filed for the bail jumping and failure to appear

charges, the trial court did not have the authority to dismiss those causes.

       We agree. There is nothing in the record indicating that detainers were filed for

the bail jumping and failure to appear charges. The parenthetical bond forfeiture on the

detainers for the possession charges is in no way sufficient to constitute a detainer for

charges of bail jumping and failure to appear. While failing to appear in court does

automatically result in the forfeiture of a bond, a defendant can have bond forfeited in a

case without being charged with bail jumping and failure to appear. Under Chapter 22 of

the Code of Criminal Procedure, bond forfeiture is a judgment, entered when a defendant

fails to appear in court, which states that the State of Texas shall recover the amount of

money by which the defendant is bound. Bail Jumping and Failure to Appear is a

completely separate offense under Penal Code Section 38.10. Additionally, a defendant

can be charged with Bail Jumping and Failure to Appear even if he were released from

custody without bail, thus making him ineligible for a bond-forfeiture judgment. The

court of appeals erred in holding that a notation regarding bond forfeiture showed the

State’s intent to prosecute Appellee for bail jumping and failure to appear. Therefore, the

court of appeals’s conclusion that detainers were filed for bail jumping and failure to

appear is also erroneous. Because detainers were not filed for these charges, the court of

appeals erred in dismissing them.
                                                                                 Votta–Page 15

Conclusion

        The court of appeals erred in failing to require the trial court to enter findings of

fact and conclusions of law. Without findings, the court of appeals erred in concluding

that the prosecuting officer and the appropriate court properly received notice of

Appellee’s request for disposition even though it was sent under a different name than

that under which the charges were filed and to the county court rather than the district

court where charges were pending. The court of appeals also erred in concluding that a

motion to dismiss constituted proper notice of a request for disposition in the district

court. Finally, we hold that no detainers were filed against Appellee for bail jumping and

failure to appear, so the court of appeals had no authority to dismiss those charges.

        The judgments of the court of appeals are reversed, and the case is remanded to the

trial court for trial.




                                                    Meyers, J.




Delivered: December 16, 2009

Publish